DATE 7/6/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      7/7/2015 9:49:01 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-72358

VOLUME                       PAGE                       OR          IMAGE # 64887695

DUE 7/30/2015                                         ATTORNEY 24066198

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             4/1/2015

MOTION FOR NEW TRIAL DATE FILED: 5/4/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         6/30/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 06, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201372358__ PJN> __ TRANS NUM: _________ CURRENT COURT: 113 PUB? _
CASE TYPE: DEBT                             CASE STATUS: DISPOSED (FINAL)
STYLE: O'DANIELS, CAROLYN ANN (FORMELY C VS DUNCAN, DANNY WAYNE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00009-0001 XDF          O'DANIEL, CAROLYN ANN              PRO-SE
_     00008-0001 XPL 24066198 D&E INVESTMENTS INC                TINDAL, TROY
_     00007-0001 XPL 24066198 DUNCAN, DANNY WAYNE                TINDAL, TROY
_     00006-0001 AGT          D AND E INVESTMENTS INC MAY BE
_     00005-0001 DEF          ROHM, AUDREY HAYS
_     00004-0001 DEF 24066198 HAYS, AUDREY                       TINDAL, TROY
_     00003-0001 DEF 24078715 D & E INVESTMENTS INC              MERIWETHER, S
_     00002-0001 DEF 24078715 DUNCAN, DANNY WAYNE                MERIWETHER, S

==> (10) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUL 06, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201372358__ PJN> __ TRANS NUM: _________ CURRENT COURT: 113 PUB? _
CASE TYPE: DEBT                             CASE STATUS: DISPOSED (FINAL)
STYLE: O'DANIELS, CAROLYN ANN (FORMELY C VS DUNCAN, DANNY WAYNE
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00001-0001 PLT 07884500 O'DANIELS, CAROLYN ANN (FORMEL     GIDDENS, ALBE
_     00001-0001 PAP 21733000 WILSON, WILLIAM LARRY




==> (10) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP